                       Case 19-50910-BLS          Doc 24      Filed 10/01/20        Page 1 of 3

                          UNITED STATES BANKRUPTCY COURT
                                   District of Delaware
                               824 Market Street, 3rd Floor
                                  Wilmington, DE 19801
In Re:                                                     Bankruptcy Case No.: 17−12560−BLS
Woodbridge Group of Companies, LLC
     Debtor                                                Bankruptcy Chapter: 11
__________________________________________

Michael Goldberg

        Plaintiff                                          Adv. Proc. No.: 19−50910−BLS

        vs.

IRA Services Trust Company, Custodian for the
Benefit of Harold L. Lustig IRA & Harold L. Lustig

        Defendant(s)

                                               ENTRY OF DEFAULT

      It appears from the record that the following defendant(s) failed to plead or otherwise defend in this case as
required by law.

           Defendant's Name: IRA Services Trust Company, Custodian for the Benefit of Harold L. Lustig
           IRA & Harold L. Lustig




        Therefore, default is entered against the defendant(s) as authorized by Federal Rule of Bankruptcy Procedure
7055.




                                                                    Una O'Boyle, Clerk of Court


Date: 9/29/20                                                   By: Sherry J. Stiles, Deputy Clerk




(VAN−431)
                                Case 19-50910-BLS                     Doc 24          Filed 10/01/20              Page 2 of 3
                                                              United States Bankruptcy Court
                                                                   District of Delaware
Goldberg,
      Plaintiff                                                                                                        Adv. Proc. No. 19-50910-BLS
IRA Services Trust Company,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0311-1                                                  User: Sherry                                                                Page 1 of 2
Date Rcvd: Sep 29, 2020                                               Form ID: van431                                                            Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 01, 2020:
Recip ID                 Recipient Name and Address
aty                    + Andrew Caine, Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067 UNITED STATES
                         90067-4003

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: USTPRegion03.WL.ECF@USDOJ.GOV
                                                                                        Sep 29 2020 20:48:00      U.S. Trustee, Office of United States Trustee, J.
                                                                                                                  Caleb Boggs Federal Building, 844 King Street,
                                                                                                                  Suite 2207, Lockbox 35, Wilmington, DE
                                                                                                                  19801-3519
ust                    + Email/Text: USTPRegion03.WL.ECF@USDOJ.GOV
                                                                                        Sep 29 2020 20:48:00      U.S. Trustee, Office of the United States Trustee,
                                                                                                                  J. Caleb Boggs Federal Building, 844 King Street,
                                                                                                                  Suite 2207, Lockbox 35, Wilmington, DE
                                                                                                                  19801-3519

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 01, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 29, 2020 at the address(es) listed
below:
Name                               Email Address
                          Case 19-50910-BLS                 Doc 24         Filed 10/01/20          Page 3 of 3
District/off: 0311-1                                        User: Sherry                                                  Page 2 of 2
Date Rcvd: Sep 29, 2020                                     Form ID: van431                                              Total Noticed: 3
Bradford J. Sandler
                           on behalf of Plaintiff Michael Goldberg bsandler@pszjlaw.com

Bridget Gallerie
                           on behalf of Claims Agent Epiq Class Action & Claims Solutions Inc. Pacerteam@choosegcg.com

Colin R. Robinson
                           on behalf of Plaintiff Michael Goldberg crobinson@pszjlaw.com


TOTAL: 3
